                       IN THE UNITED STATES DISTRICT COURT
               ~   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:15-CR-101-BO


UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )                     ORDER
                                                    )
MICHAEL ANTONIO THOMPSON                            )




       Defendant seeks appointment of counsel to assist him with making a claim in light of

Sessions v. Dimaya, 138 S. Ct. 1204 (2018). [DE 66 & 67]. Defendant's motions for appointment

of counsel are DENIED WITHOUT PREJUDICE. There is no constitutional right to counsel in a

collateral attack against one's conviction or sentence, Pennsylvania v. Finley, 481 U.S. 551, 555

(1987), and defendant has failed at this stage to demonstrate the extraordinary circumstances

necessary for appointment of counsel. See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).



SO ORDERED, this±__ day of October, 2018.




                                            T RRENCE W. BOYLE
                                            UNITED STATES DISTRICT UDGE
